[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO MODIFY SUPPORT ORDER
FINDING
On 11/21/90 Plaintiff filed motion for modification. On 10/28/91 Judge Ryan entered order on Plaintiff's motion stating that by Agreement of the Parties the guidelines for child support would be followed, however, if the parties' attorneys (who were not present in Court on 10/28/91) felt there should be a deviation from the Guidelines, future orders would be retroactive to 10/28/91. On October 3, 1991 Plaintiff filed motion to transfer this matter to the Family Support Magistrate docket. This motion was Granted by Judge Novack on 10/16/91.
ORDER
On 11/22/91 the Motion to Modify was on the Family Support Magistrate docket. And was continued to 12/5/91 for an agreement to be formalized by the parties.
A signed stipulation dated and filed 11/21/91 was presented for the Court's approval. Since the parties cannot agree to vacate an order of the Court, the first paragraph of the stipulation is null and void.
However, the second paragraph of the stipulation is approved. A Guideline study was presented to the Court. According to the Guidelines the defendant would be required to pay $171.29 week. However the parties agreed to deviate from the Guidelines due to the fact that the plaintiff is living with her parents and has no rental or living expenses. CT Page 10383
Therefore, this Court approves the parties agreement as follows:
  (1) The Defendant shall pay to the plaintiff $165.00 per week as child support.
  (2) Payment is due bimonthly on the 1st  15th day of each month.
(3) The order is retroactive to 10/28/91, pursuant to J. Ryan's order.
FREEDMAN, JUDGE